Powell, J.,
concurring specially. There is a strong appearance of validity in the argument that the case of Gay v. State, 105 Ga. .599 (31 S. E. 569, 70 Am. St. Rep. 68), is controlling here; but I am not so sure that that case and this one are not distinguishable as to be willing to dissent. The opinion of Judge Russell certainly leans toward giving the law a very salutarj'’ interpretation, and I think that, wherever a doubt exists as to the meaning of a law, the judge should strive to give it that construction which makes it most effective. The offense of abandonment created by our statute consists of two elements: the desertion, an act of the father; and dependence, a condition of the child. The two must concur before there is any crime. The Gay case holds that as to the first element (desertion) the act is not a continuous one, and that when a person is once convicted he can not be tried again until this element oc*45curs again, and, tliat it can not occur again until the father goes back to his family and leaves anew. The other element, the condition on which the desertion must operate, the state of the child’s dependency, is a thing continuous in its nature. If this alone constituted the offense, it would not be barred, so long as it continued to exist., Coker v. State, 115 Ga. 210 (41 S. E. 684). Since the offense now before us consists of these two diverse elements, the position taken in the opinion in chief — that while a conviction will bar future prosecutions till the element of desertion occurs anew, the statute of limitations does not bar the offense, because one of its elements, the condition.of the child, remains continuous — • strikes me with such force that I am not willing to dissent from it.